
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 165
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2011
			Ms. Woolsey (for
			 herself, Mr. Olver,
			 Mr. Grijalva,
			 Ms. Slaughter,
			 Ms. Speier,
			 Mr. Rush, Mr. Capuano, Mr.
			 Conyers, Ms. Richardson,
			 Ms. Clarke of New York,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Serrano,
			 Mr. Hinchey,
			 Ms. Moore,
			 Ms. Baldwin,
			 Mrs. Maloney,
			 Ms. Norton,
			 Mr. Engel,
			 Ms. McCollum,
			 Ms. Matsui,
			 Ms. Wasserman Schultz,
			 Mr. Kildee,
			 Mr. Peterson,
			 Mr. Walz of Minnesota,
			 Mr. Pallone,
			 Mr. Sires,
			 Ms. Sutton,
			 Mr. Farr, Mr. McNerney, Mr.
			 Stark, Mr. Levin,
			 Ms. Bordallo,
			 Ms. DeLauro,
			 Mr. McGovern,
			 Mr. Lewis of Georgia,
			 Ms. Tsongas,
			 Ms. Loretta Sanchez of California,
			 Mr. Price of North Carolina,
			 Ms. Jackson Lee of Texas,
			 Mrs. Lowey,
			 Ms. Berkley,
			 Mr. Van Hollen,
			 Mr. Cohen,
			 Mr. Sarbanes,
			 Mr. Ellison,
			 Ms. Hanabusa,
			 Mr. Rahall,
			 Mr. Hastings of Florida,
			 Mr. Baca, and
			 Mr. Rangel) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Women’s History Month.
	
	
		Whereas the purpose of National Women’s History Month is
			 to increase awareness and knowledge of women's involvement in history;
		Whereas, as recently as the 1970s, women’s history was
			 rarely included in the kindergarten through grade 12 curriculum and was not
			 part of public awareness;
		Whereas the Education Task Force of the Sonoma County
			 (California) Commission on the Status of Women initiated a “Women’s History
			 Week” celebration in 1978 centered around International Women's History Day,
			 which is celebrated on March 8;
		Whereas, in 1980, the National Women’s History Project,
			 which celebrates its 30th anniversary this year, was founded in Sonoma County,
			 California, by Molly Murphy MacGregor, Mary Ruthsdotter, Maria Cuevas, Paula
			 Hammett, and Bette Morgan to broadcast women’s historical achievements;
		Whereas National Women’s History Project founder Mary
			 Ruthsdotter, who passed away in January 2010, was a leader in the effort to
			 ensure the inclusion of women’s accomplishments in the Nation’s history;
		Whereas, in 1981, responding to the growing popularity of
			 women’s history celebrations, Congress passed a resolution making Women’s
			 History Week a national observance;
		Whereas, during this time, using information provided by
			 the National Women’s History Project, founded in Sonoma County, California,
			 thousands of schools and communities joined in the commemoration of National
			 Women's History Week, with support and encouragement from governors, city
			 councils, school boards, and Congress;
		Whereas, in 1987, the National Women’s History Project
			 petitioned Congress to expand the national celebration to include the entire
			 month of March;
		Whereas educators, workplace program planners, parents,
			 and community organizations in thousands of communities in the United States
			 under the guidance of the National Women's History Project, have turned
			 National Women’s History Month into a major local learning experience and
			 celebration;
		Whereas the popularity of women’s history celebrations has
			 sparked a new interest in uncovering women’s forgotten heritage;
		Whereas the President’s Commission on the Celebration of
			 Women in American History was established to consider how best to acknowledge
			 and celebrate the roles and accomplishments of women in United States
			 history;
		Whereas the National Women’s History Museum was founded in
			 1996 as an institution dedicated to preserving, interpreting, and celebrating
			 the diverse historic contributions of women, and integrating this rich heritage
			 fully into the Nation’s teachings and history books;
		Whereas the House of Representatives recognizes March 2011
			 as National Women’s History Month; and
		Whereas the theme of National Women's History Month 2011
			 is Our History is Our Strength: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of National
			 Women's History Month; and
			(2)recognizes and
			 honors the women and organizations in the United States that have fought for
			 and continue to promote the teaching of women's history.
			
